DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0240081 to Balzarin et al. (Balzarin) in view of US Patent 3,830,265 to Matejek (Matejek).
Regarding claim 1, Balzarin discloses a container fill station (1) comprising: a seal bar (23) configured to temporarily contact an open end of a container and provide a temporary seal of an interior of the container from a surrounding atmosphere ([0049] and [0058]-[0059]; Figs. 5a-e); a fill head (14) configured to move through a sealed opening (27) in the seal bar such that a fill head outlet is located at a starting position within the interior of the container opposite the open end (Fig. 5b); a fill head valve (15) located in a fluid pathway between a liquid source and the fill head outlet (Fig. 2); and an outflowing gas valve (34, 35) in fluid communication with the interior of the container; wherein control of a liquid fill rate is provided by opening the outflowing gas valve a select amount while simultaneously opening the fill head valve ([0065]).  Balzarin does not disclose the fill head is configured to be moved by a fill head actuator (Balzarin moves the container upward with a container lifter to engage the seal bar and fill head rather than actuating the seal bar and fill head to engage the container).  Matejek teaches a fill station (title/abstract) including a seal bar (26) and fill head (30) wherein the fill head is configured to be moved by a fill head actuator (64, 66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Balzarin such that the fill head is moved by a fill head actuator rather than moving the bottle to the fill head with a lift as such a change requires only the substitution of one known device for engaging a fill head and bottle with another known device for engaging a fill head and bottle.
Regarding claim 2, Balzarin further discloses a liquid flow control valve (36) positioned in the fluid pathway.
Regarding claim 3, Balzarin as modified by Matejek further teaches the fill head actuator is configured to lift the fill head from the starting position within the interior of the container toward the open end of the container, while maintaining the seal at the open end of the container (Figs. 5b-5d of Balzarin; see also Figs. 10-12 of Matejek; in both cases, the fill head is lifted while the seal bar remains in engagement with the mouth of the container).
Regarding claim 4, Balzarin further discloses an inflowing gas valve (fifth valve; see [0099]) positioned in an input gas pathway between a gas source and the interior of the container ([0099]); wherein opening the inflowing gas valve provides for a gas from the gas source to pressurize the interior of the container to a select pressure ([0099]).
Regarding claim 5, Matejek further discloses a seal gantry (support for seal bar 26) comprising a guide rod (42) supporting the seal bar; and a seal gantry actuator (38, 40) configured to move the seal bar into and out of contact with the open end of the container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Balzarin such that the seal bar is moved by a seal bar actuator rather than moving the bottle to the seal bar with a lift as such a change requires only the substitution of one known device for engaging a seal bar and bottle with another known device for engaging a seal bar and bottle.
Regarding claim 6, Matejek further discloses a shaft collar (the collar attaching seal bar 26 to rod 42; see Fig. 1) attached to the guide rod wherein a vertical position of the shaft collar on the guide rod may be adjusted to correspond to a height of the container (the position of the collar may be adjusted based on the height of the container, for example, by changing the position of the nut which secures the collar or by including spacers to change the position of the collar).
Regarding claims 7-10 and 12-13, the methods recite substantially the same limitations as claims 1-6 and the methods would be performed during normal operation of the apparatus of claims 1-6.  Therefore, claims 7-10 and 12-13 are rejected on the same grounds as claims 1-6.
Regarding claim 14, Balzarin further discloses a method of using a container fill station constructed according to claim 1, wherein the method includes filling a container with a liquid at atmospheric pressure ([0045]; the liquid tank is kept at atmospheric pressure).
Regarding claim 15, Balzarin further discloses a method of filling a container with a liquid, using a container fill station constructed according to claim 1, where pressure in the container is the same as or lower than ambient atmospheric pressure ([0118]; at the end of filling the container is at ambient atmospheric pressure).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  neither Balzarin nor Matejek disclose maintaining the fill head at a predetermined distance below the surface of the liquid as the fill head is lifted.  Further, one of ordinary skill in the art would not modify either of these references to include the fill head at a predetermined distance below the surface of the liquid as the fill head is lifted because both references disclose the when the liquid level reaches the fill head, the liquid cuts off the gas flow thereby signaling that the container is filled and stopping the flow of liquid into the container.  Therefore, if the fill head was maintained below the surface of the liquid, the liquid would not flow into the container to complete the filling thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        August 10, 2022